 

Exhibit 10.2

 

EXECUTION COPY

 

RELEASE AND TERMINATION AGREEMENT

 

This Release and Termination Agreement (this “Agreement”), dated as of September
30, 2016, by and among CĪON Investment Corporation, a Maryland corporation
(“CIC” or the “Guarantor”), 34th Street Funding, LLC, a Delaware limited
liability company (“34th Street Funding”) and JPMorgan Chase Bank, National
Association, in its capacity as administrative agent (in such capacity, the
“Administrative Agent” and, together with 34th Street Funding, the “Guaranteed
Parties”) under that certain loan and security agreement, dated as of August 26,
2016 (as may be further amended, modified or supplemented from time to time, the
“Loan and Security Agreement”), by and among 34th Street Funding, as borrower,
CĪON Investment Management, LLC (“CIM”), as portfolio manager, the lenders party
thereto, the Administrative Agent and U.S. Bank National Association, as
collateral agent, as collateral administrator and as securities intermediary,
relates to the Guarantee, dated as of August 26, 2016 (the “Guarantee”), issued
by the Guarantor in respect of the due and punctual payment and performance of
all covenants, agreements, indemnities and other obligations (collectively, the
“Guaranteed Obligations”) of CIM under the Portfolio Management Agreement, dated
as of August 26, 2016 (as may be further amended, modified or supplemented from
time to time, the “Portfolio Management Agreement”), by and between 34th Street
Funding and CIM.

 

RECITALS

 

WHEREAS, the Guarantor and the Guaranteed Parties wish to terminate the
Guarantee and release the Guarantor from all ongoing rights, duties and
obligations under the Guarantee;

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.          AGREEMENTS

 

(a)          The parties hereto agree to terminate the Guarantee effective as of
the date hereof and release the Guarantor from all duties and obligations
thereunder.

 

(b)          Each of the Guaranteed Parties hereby acknowledges and agrees that
there are no unperformed Guaranteed Obligations owing by the Guarantor and each
of the Guaranteed Parties waives any claim that such Guaranteed Party may have
against the Guarantor under the Guarantee.

 

Section 2.          MISCELLANEOUS.

 

(a)          This AGREEMENT shall be governed by and construed in accordance
with the laws of the State of New York.

 

 

 

 

(b)          This Agreement may be executed in any number of counterparts by
facsimile or other written form of communication, each of which shall be deemed
to be an original as against any party whose signature appears thereon, and all
of which shall together constitute one and the same instrument.

 

(c)          The provisions of this Agreement are independent of and separable
from each other, and, to the extent permitted by applicable law, no provision
shall be affected or rendered invalid or unenforceable by virtue of the fact
that for any reason any other or others of them may be invalid or unenforceable
in whole or in part.

 

(d)          Effective as of the date hereof, the Guarantee is deemed to be
terminated ab initio.

 



Signature Page to Termination Agreement (Performance Guarantee)

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  CĪON INVESTMENT CORPORATION       By /s/ Michael A. Reisner     Name: Michael
A. Reisner     Title: Co-President and Co-CEO

 

Signature Page to Release and Termination Agreement (Performance Guarantee)

 

 

 

 

  34TH STREET FUNDING, LLC,       By /s/ Michael A. Reisner     Name: Michael A.
Reisner     Title: Co-President and Co-CEO

 

Signature Page to Release and Termination Agreement (Performance Guarantee)

 

 

 

 

  JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent       By /s/ Louis Cerrotta   Name: Louis
Cerrotta   Title: Executive Director

 

Signature Page to Release and Termination Agreement (Performance Guarantee)

 

 

 

